                                 UNITED STATES DISTRICT COURT
                                         District of Alaska




Brian D. Karth, Clerk of Court


Federal Building, U.S. Courthouse            U.S. Courthouse                          U.S. Courthouse
222 West 7th Ave., #4                        101 12th Ave., Box 1                     709 West 9th Ave.
Anchorage, AK 99513-7564                     Fairbanks, AK 99701-6283                 P.O. Box 020349
907-677-6100                                 907-451-5791                             Juneau, AK 99802-0349

March 24, 2021

District of Columbia

Re:      Aaron James Mileur
         Our Case Number: 3:21-mj-00155-MMS
         Your Case Number: 1:21-mj-00292-HGM

Dear Clerk:

Initial Transfer Out
☐ Enclosed please find Probation Form 22 initiating the Transfer of Jurisdiction to your district. Please return the
original to this office after jurisdiction has been accepted. When received, we will forward certified copies of the
pertinent documents to you.

Final Transfer Out
☐ Enclosed please find the original Probation Form 22 transferring the jurisdiction from the District of Alaska to
your district. Also, enclosed are certified copies of the charging document, Judgment & Commitment Order and
docket sheet.

Transfer In
☐ Enclosed please find Probation Form 22 indicating that our court has accepted jurisdiction. Please forward the
docketed original Probation Form 22, and certified copies of the charging document, Judgment & Commitment
Order, and docket sheet for only this defendant.

Rule 40 Removal Proceedings
☐ Enclosed please find certified copies of all documents and docket sheet from our court.

Rule 20
☒ Enclosed please find the original order transferring case to the District of District of Columbia and a copy of the
docket sheet and the entire file.

Please acknowledge receipt of these documents by returning a copy of the enclosed letter in the envelope provided.

Sincerely,

BRIAN D. KARTH
CLERK OF COURT


Brenda Kappler, Deputy Clerk




             Case 3:21-mj-00155-MMS Document 16 Filed 03/25/21 Page 1 of 1
